Exhibit Cummins Westport Inc. Appoints Roe East as President June 3, 2009 VANCOUVER, BC – Cummins Westport Inc. (CWI), a leading provider of high-performance, alternative fuel engines for the global market, announced today that the Board of Directors has appointed Roe C. East as President. Mr. East joins CWI from Cummins, most recently as the Director – Power Systems Marketing & Business Development, based in Columbus, Indiana. “Roe’s experience at Cummins in market development and strategy, OEM negotiations and business unit leadership will help drive CWI’s continued success and profitable growth, and provide a seamless transition to the future natural gas engine business,” said Michael Gallagher, CWI’s Chairman. Mr. East has been responsible for development of a new business venture in Cummins Power Systems since 2007. Prior to that, he was the General Manager – Bus Business, where he grew Cummins’ worldwide bus business (excluding CWI) 150% in 5 years.
